DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 07/01/2022 responsive to the Office action filed 04/01/2022 has been entered. Claims 1 and 17 have been amended. Claims 18-20 have been canceled. New claims 21-23 have been added. Claims 1-17 and 21-23 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 11-12 filed 07/01/2022, with respect to the rejection of the claim 1 under 102(a)(1) has been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mironov (US 2010/0230575-of record) in view of Hughes (US 2019/0168433).
Applicant arguments, see Amendments pages 14-16 filed 07/01/2022, with respect to the rejection of the claim 17 under 103 has been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mironov (US 2010/0230575-of record) in view of Hughes (US 2019/0168433).

Claim Objections

Claims 1, 16 and 23 are objected to because of the following informalities:   
In claim 1, the marking of the status of claim is incorrect since the underlined limitation “such that the core-interface surface and the second layer interface with the low-density core” in lines 7-8 of claim 1 has been previously amended on 02/25/2022; 
In claim 16, Applicant has been advised to replace “the plurality of empty” in line 6 to -- the plurality of empty cells --; and
In claim 23, Applicant has been advised to replace “at least one fluid port” in line 2 to -- the at least one fluid port --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “each one of the plurality of empty cells comprises an inlet, at the respective first ends of the first layer and the second layer, and an outlet, at the respective second ends of the first layer and the second layer, such that fluid is flowable, through each one of the plurality of empty cells, from the inlet to the outlet across the one of the entire width or the entire length of the first layer and the second layer” in lines 18-23. It renders the claim indefinite since it is unclear whether each one of the plurality of empty cells comprises an inlet which is arranged at the respective first ends of the first layer and the second layer and an outlet which is arranged at the respective second ends of the first layer and the second layer, or each one of the plurality of empty cells at the respective first ends of the first layer and the second layer comprises an inlet and each one of the plurality of empty cells at the respective second ends of the first layer and the second layer comprises an outlet.

Claim 6 recites the limitation “the low-density core comprises a honeycomb structure” in line 4. It is contradictory to the limitations of the referred claim 1. Firstly, the honeycomb structure consists of the plurality of empty cells as shown in Fig. 6, but each one of the plurality of empty cells in the honeycomb structure does not extend from respective first ends of the first layer and the second layer, across an entire width or an entire length of the first layer and the second layer, to respective second ends of the first layer and the second layer, which are opposite the first ends of the first layer and the second layer, respectively, rather extends vertically. The instant specification discloses that the honeycomb structure 128 includes the plurality of empty cells 130 formed between sidewalls 113, which are thin and vertical (Pa [0056]).
Secondly, each one of the plurality of empty cells in the honeycomb structure does not comprise an inlet at the respective first ends of the first layer and the second layer, and an outlet at the respective second ends of the first layer and the second layer, rather only each one of the empty cells at the respective first ends of the first layer and the second layer has an inlet and only each one of the empty cells at the respective second ends of the first layer and the second layer has an outlet.

The remaining dependent claims 2-5, 7-16 and 21 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claims 1 and 6.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 13, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575-of record) in view of Hughes (US 2019/0168433).

With respect to claim 1, Mironov teaches a tool (“the mould electric heating and air cooling system”, Pa [0022]) for forming a composite part, the tool comprising:
a first layer (“the first mould shell 2”), comprising a part-interface surface (“the working surface 1”) and a core-interface surface, the part-interface surface being opposite the core-interface surface (Pa [0024]);
a heating element (“The heating wires 3”), coupled to the first layer, the heating element being configured to supply heat to the first layer (“The heating wires 3 are installed according to the heating plan directly in heating zones of the first mould shell 2”, Pa [0024]);
a second layer (“the second mould shell 5”), spaced apart from the first layer (Pa [0023]); and
a low-density core (“the core layer 4”), interposed between the first layer and the second layer such that the core-interface surface and the second layer interface with the low-density core (“the core layer 4 interposing between the first mould shell 2 and the second mould shell 5”, Pa [0023]), the low-density core having a density less than the first layer and the second layer and the low-density core comprising a plurality of empty cells at least partially defined by the first layer and the second layer (“corrugated passages 9 composing of channels 8”, Pa [0025]);
wherein each one of the plurality of empty cells extends, from respective first ends of the first layer and the second layer, across an width or an length of the first layer and the second layer, to respective second ends of the first layer and the second layer, which are opposite the first ends of the first layer and the second layer, respectively (“configured for the cooling air to pass therethrough in the direction 6 (Fig. 1). For example, the core layer 4 includes the corrugated passages 9… seen from FIGS. 1 and 3.”, Pa [0025]).

Mironov differs from the claim in that Mironov further teaches that a plurality of through holes 7 are drilled from the back surface of the second mould shell 5 and as shown in Fig. 3 and Fig. 4, each of the through holes 7 is communicated with one of the corrugated passages 9 or the air flow perforations 10 for inducing or expelling the cooling air to pass the core layer 4 (Pa [0026]), but does not specifically teach that each one of the plurality of empty cells extends across an entire width or an entire length of the first layer and the second layer, and each one of the plurality of empty cells comprises an inlet, at the respective first ends of the first layer and the second layer, and an outlet, at the respective second ends of the first layer and the second layer, such that fluid is flowable, through each one of the plurality of empty cells, from the inlet to the outlet across the one of the entire width or the entire length of the first layer and the second layer.
In the same field of endeavor, a mold provided with a conformal cooling passage, Hughes teaches that the fluid passage 12 follows a path through the part producing mold 10 from a coolant inlet 14 to a coolant outlet 16 which are arranged on both opposite sides of the mold, respectively, and further teaches that the path, size and spacing of the fluid passage 12 can vary as necessary to provide the desired cooling effect, and while only one fluid passage 12 is shown and described herein, it will be appreciated and understood that more than a single fluid passage could be provided (Pa [0019] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Hughes and form the corrugated passages 9 extending across an entire width or an entire length of the first layer and the second layer and substitute the inlet and the outlet taught by Hughes for Mironov’s each of the through holes 7 for the purpose of the cooling air to pass therethrough across an entire width or an entire length of the first layer and the second layer.

With respect to claim 3, Mironov as applied to claim 1 above further teaches a fluid manifold (“a cooling air supply equipment”) fluidically coupled with the low-density core, wherein the fluid manifold is configured to force a gas into and through the low-density core (“a cooling air supply equipment … is connected to the through holes 7 in the second mould shell 5”, Pa [0027]; “each of the through holes 7 is communicated with one of the corrugated passages 9 or the air flow perforations 10 for inducing or expelling the cooling air to pass the core layer 4.”, Pa [0026]).

With respect to claims 4 and 5, Mironov as applied to claim 3 above further teaches that the gas has a temperature less than the first layer (“cooling air from the cooling air supply equipment is provided into the core layer 4 via some of the through holes 7, flowing in the corrugated passage 9 or the air flow perforations 10, and discharged out of the core layer 4 via the other through holes 7 with heat of the mould. Thus, the mould can be cooled down effectively and rapidly.”, Pa [0029]).

With respect to claim 6, Mironov as applied to claim 1 above teaches that cooling air passes through the passages 9 in the direction 6 (Fig. 1), and alternatively, the low-density core comprises a honeycomb structure when viewed from direction Y (Pa [0025]), but does not explicitly teach that adjacent ones of the plurality of empty cells are fluidically interconnected by a fluid port formed in the low-density core.
However, one would have found it obvious to combine two embodiments and incorporate the honeycomb structure with the passages 9 extending across the entire width or the entire length for the purpose of cooling air passes through the passages 9. In this modification, the cells in the honeycomb structure would correspond to the plurality of empty cells, and since the passages 9 pass through the plurality of empty cells across the entire width or the entire length, each of the holes where each of the empty cells intersects with each of the passages would correspond to the fluid port.

With respect to claim 7, in the modification of Mironov as applied to claim 6 above, the honeycomb structure inherently at least partially defines the plurality of empty cells, the honeycomb structure comprises a plurality of fluid ports due to the multiple passages 9 passing therethrough; and each one of the plurality of fluid ports of the honeycomb structure fluidically interconnects a corresponding set of adjacent ones of the plurality of empty cells. Even if Mironov does not specifically teach that each one of the plurality of empty cells has a polygonal-shaped cross-section, one would have found it obvious to form each one of the plurality of empty cells in a polygonal-shaped cross-section as well known in this art. 

With respect to claims 8 and 21, in the modification of Mironov as applied to claim 7 above, since Mironov teaches that the honeycomb pattern is formed when viewed from direction Y (Pa [0025]), the honeycomb structure comprises sidewalls that partially define the plurality of empty cells; and the plurality of fluid ports are defined by apertures formed in the sidewalls of the honeycomb structure due to the multiple passages 9 passing therethrough.

With respect to claim 9, in another embodiment, Mironov as applied to claim 1 above further teaches that each one of the plurality of empty cells extends across an entirety of a width or length of the first layer and the second layer (“the core layer 4 includes corrugated passages 9 composing of channels 8 or C or U shape in section perpendicular to the axis of the corrugated passages 9”, Pa [0025]), thus the low-density core comprises a corrugated panel having a plurality of corrugations (the core itself would be a corrugated panel having corrugations); and each one of the corrugations defines a corresponding one of the plurality of empty cells that extend across the entirety of the width or length of the first layer and the second layer (“The core layer is … configured for the cooling air to pass therethrough in the direction 6 (FIG. 1). For example, the core layer 4 includes corrugated passages 9 composing of channels 8 or C or U shape in section perpendicular to the axis of the corrugated passages 9”, Pa [0025]).

With respect to claim 10, in another embodiment, Mironov as applied to claim 1 above further teaches that each one of the plurality of empty cells extends across an entirety of a width or length of the first layer and the second layer (“The core layer is … configured for the cooling air to pass therethrough in the direction 6 (FIG. 1). For example, the core layer 4 includes corrugated passages 9 composing of channels 8 or C or U shape in section perpendicular to the axis of the corrugated passages 9”, Pa [0025]), thus the low-density core itself would be a corrugated panel having a plurality of corrugations, but does not explicitly teach that the low-density core comprises a plurality of corrugated strips spaced apart from each other along the width or length of the first layer and the second layer; each one of the corrugated strips comprises a plurality of corrugations; and each one of the plurality of empty cells that extend across an entirety of the width or length of the first layer and the second layer is defined between corresponding adjacent ones of the plurality of corrugated strips. However, one would have found it obvious to divide one corrugated panel into multiple corrugated strips in order to make the core layer comprising multiple corrugated passages or channels, since the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

With respect to claim 11, Mironov as applied to claim 1 above further teaches that the heating element comprises a resistive heating element integrated into the first layer (“current is applied to the heating wires 3, so precise and equal control of the mould temperature can be obtained.”, Pa [0029]). 

With respect to claim 13, Mironov as applied to claim 1 above further teaches that the first layer (“the first mould shell 2”) is a composite lamination which is formed by resin infusion process, using epoxy or vinyl ester resin with fiberglass or carbon fiber, and the heating element (“the heating wires 3”) are installed in the first layer (“the first mould shell 2”) (Pa [0024]), thus one would appreciate the heating element is interposed between the upper composite layer and the lower composite layer.

With respect to claim 15, Mironov as applied to claim 1 above does not explicitly teach that the part-interface surface of the first layer has at least one contour; and the at least one contour of the part-interface surface of the first layer corresponds with a contour of the composite part. Hughes as applied in the combination regarding claim 1 above further teaches that although the mold 10 and the fluid passage 12 can only be shown in two dimensions herein, it should be understood, and is more readily apparent from FIG. 2 that the mold 10 would also generally have a contoured shape in a third dimension instead of the planar shape conveyed herein (Pa [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Hughes and modify Mironov’s part-interface surface having a contoured shape for the purpose of forming a composite part having the contoured shape.

With respect to claim 16, Mironov as applied to claim 1 above further teaches that a fluid is flowable through the low-density core from one side of the low-density core to an opposite side of the low-density core by flowing along a same one of the plurality of empty cells extending across the entirety of the width or length of the first layer and the second layer (“cooling air from the cooling air supply equipment is provided into the core layer 4 via some of the through holes 7, flowing in the corrugated passage 9… and discharged out of the core layer 4 via the other through holes 7 with heat of the mould.”, Pa [0029]).

With respect to claim 17, Mironov teaches a tool (“the mould electric heating and air cooling system”, Pa [0022]) for forming a composite part, the tool comprising:
a first layer (“the first mould shell 2”), comprising a part-interface surface (“the working surface 1”) and a core-interface surface, the part-interface surface being opposite the core-interface surface (Pa [0024]);
a heating element (“The heating wires 3”), coupled to the first layer, the heating element being configured to supply heat to the first layer (“The heating wires 3 are installed according to the heating plan directly in heating zones of the first mould shell 2”, Pa [0024]);
a second layer (“the second mould shell 5”), spaced apart from the first layer (Pa [0023]);
a honeycomb core (“the core layer 4”, “in a honeycomb pattern when viewed from direction Y”, Pa [0025]), interposed between the first layer and the second layer such that the core-interface surface and the second layer interface with the honeycomb core (“the core layer 4 interposing between the first mould shell 2 and the second mould shell 5”, Pa [0023]), the honeycomb core inherently comprising a plurality of empty cells and at least partially defined by the first layer and the second layer.
Even if Mironov does not specifically teach that each one of the plurality of empty cells has a polygonal-shaped cross-section, one would have found it obvious to form each one of the plurality of empty cells in a polygonal-shaped cross-section as well known in this art.
Mironov further teaches that the core layer 4 includes corrugated passages 9 composing of channels 8 for the cooling air to pass therethrough in the direction 6 (Pa [0025]), but does not explicitly teach a plurality of fluid ports in the honeycomb core, wherein each one of the plurality of fluid ports fluidically interconnects a corresponding set of adjacent ones of the plurality of empty cells, wherein the plurality of empty cells form a plurality of passages each extending, from respective first ends of the first layer and the second layer, across one of an entire width or an entire length of the first layer and the second layer, to respective second ends of the first layer and the second layer, which are opposite the first ends of the first layer and the second layer, respectively; each one of the plurality of passages comprises at least one set of adjacent ones of the plurality of empty cells; and each one of the plurality of passages comprises a single inlet, at the first ends of the first layer and the second layer, and a single outlet, at the second ends of the first layer and the second layer, such that no fluid can enter or exit the honeycomb core from locations along the other one of the entire width or the entire length of the first layer and the second layer.
One would have found it obvious to combine two embodiments and incorporate the honeycomb structure with the passages 9 extending therethrough for the purpose of cooling air passes through the passages 9. In this modification, each one of the plurality of passages (“the passages 9”) comprises at least one set of adjacent ones of the plurality of empty cells.
Mironov further teaches that a plurality of through holes 7 are drilled from the back surface of the second mould shell 5 and as shown in Fig. 3 and Fig. 4, each of the through holes 7 is communicated with one of the corrugated passages 9 or the air flow perforations 10 for inducing or expelling the cooling air to pass the core layer 4 (Pa [0026]), but still does not explicitly teach that the plurality of passages each extends across an entire width or an entire length of the first layer and the second layer, and each one of the plurality of passages comprises a single inlet, at the first ends of the first layer and the second layer, and a single outlet, at the second ends of the first layer and the second layer, such that no fluid can enter or exit the honeycomb core from locations along the other one of the entire width or the entire length of the first layer and the second layer.
In the same field of endeavor, a mold provided with a conformal cooling passage, Hughes teaches that the fluid passage 12 follows a path through the part producing mold 10 from a coolant inlet 14 to a coolant outlet 16 which are arranged on both opposite sides of the mold, respectively, and further teaches that the path, size and spacing of the fluid passage 12 can vary as necessary to provide the desired cooling effect, and while only one fluid passage 12 is shown and described herein, it will be appreciated and understood that more than a single fluid passage could be provided (Pa [0019] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Hughes and form the passages 9 extending across an entire width or an entire length of the first layer and the second layer and substitute the single inlet and the single outlet taught by Hughes for Mironov’s each through hole 7 communicated with each corrugated passage 9 for the purpose of the cooling air to pass therethrough across an entire width or an entire length of the first layer and the second layer. In this modification, since the single inlet and the single outlet are communicated with each passage, no fluid can enter or exit the honeycomb core from locations along the other one of the entire width or the entire length of the first layer and the second layer.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575-of record) in view of Hughes (US 2019/0168433) as applied to claim 1 above, and further in view of Sorensen (US 2013/0113141-of record).

With respect to claim 2, Mironov as applied to claim 1 above is silent to a backup support structure attached to the second layer.
In the same field of endeavor, a mould for forming a composite, Sorensen teaches that the mould includes a core member 1 sandwiched between two outer shells 2, 3 (Pa [0034]) and Fig. 6 shows a support structure attached to the lower shell 3 to support the mould and the composite.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Sorensen and provide a support structure attached to the second layer (“the second mould shell 5”) to support the tool and the composite part.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575-of record) in view of Hughes (US 2019/0168433) as applied to claim 1 above, and further in view of Matsen et al. (US 2003/0106890-of record).

With respect to claim 12, Mironov as applied to claim 1 above teaches that the heating element (“4”) is integrated into the first layer, but is silent to an inductive heating element.
In the same field of endeavor, a forming apparatus, Matsen teaches that the apparatus 8 is an inductive heating forming apparatus (Pa [0022]) which comprises a plurality of induction coils 70 extending through the die and being connected to an external power source or coil driver 76 (Pa [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Matsen and substitute Matsen’s induction coils for Mirovo’s heating wires and connect the induction coils to the external power source for the purpose of heating the first surface layer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575-of record) in view of Hughes (US 2019/0168433) as applied to claim 1 above, and further in view of Griffith (US 2009/0191345-of record).

With respect to claim 14, Mironov as applied to claim 1 above teaches that the first layer (“the first mould shell 2”) is a composite lamination, and the heating element (“the heating wires 3”) are installed according to the heating plan directly in heating zones of the first layer (“the first mould shell 2”) (Pa [0024]) and Figs, 1, 3 and 4 show that the heating wires 3 are positioned closed to the core-interface surface of the first layer, but does not specifically teach that the first layer is made of a metallic material.
In the same field of endeavor, an apparatus for manufacturing composite components, Griffith teaches that a tool 600 comprises multiple layers 706, 704, 702 and the layer 706 where a composite material is laid up or placed to form a composite component is made from metals in order to form a thermal conductor (Pa [0058] and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Griffith and substitute Griffith’s metal layer for Mirovo’s first layer and couple the heating element to the core-interface surface of the metal layer for the purpose of thermal conductivity.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575-of record) in view of Polovina (US 3,862,280).

With respect to claims 22 and 23, Mironov teaches a tool (“the mould electric heating and air cooling system”, Pa [0022]) for forming a composite part, the tool comprising:
a first layer (“the first mould shell 2”), comprising a part-interface surface (“the working surface 1”) and a core-interface surface, the part-interface surface being opposite the core-interface surface (Pa [0024]);
a heating element (“The heating wires 3”), coupled to the first layer, the heating element being configured to supply heat to the first layer (“The heating wires 3 are installed according to the heating plan directly in heating zones of the first mould shell 2”, Pa [0024]);
a second layer (“the second mould shell 5”), spaced apart from the first layer (Pa [0023]); and
a low-density core (“the core layer 4”), interposed between the first layer and the second layer such that the core-interface surface and the second layer interface with the low-density core (“the core layer 4 interposing between the first mould shell 2 and the second mould shell 5”, Pa [0023]), the low-density core having a density less than the first layer and the second layer.
Mironov further teaches that the low-density core (“the core layer 4”) includes corrugated passages 9 composing of channels 8 (Pa [0025]) across the width or the length of the first layer and the second layer (Fig.1) and each of the through holes 7 in the second mould shell 5 is communicated with one of the corrugated passages 9 or the air flow perforations 10 for inducing or expelling the cooling air to pass the core layer 4 (Pa [0026]), but does not explicitly teach that the channels extend across an entire width or an entire length of the first layer and the second layer.
However, one would have found it obvious to provide the channels extending across an entire width or an entire length of the first layer and the second layer by forming the through holes 7 at both end sides for the purpose of cooling the mold and composite part across an entire width or an entire length of the first layer and the second layer.
Mironov does not specifically teach that the low-density core comprises at least one corrugated sidewall having a plurality of corrugations and at least one fluid port; the at least one corrugated sidewall extends continuously from respective first ends of the first layer and the second layer, across an entire width or an entire length of the first layer and the second layer, to respective second ends of the first layer and the second layer, which are opposite the first ends of the first layer and the second layer, respectively the first layer, the second layer, and the at least one corrugated sidewall at least partially defines a plurality of channels.
Polovina relates to cooling towers having a contact body mounted in a housing, said contact body being formed from a plurality of sheets of an impregnated fibrous web defining a plurality of channels or ducts in said contact body through which gas and liquid are passed (Co 1 li 10-14) and teaches that the body comprises a plurality of corrugated sheets 33, 34, 35, 36 with the corrugations in adjacent sheets, such as 33 and 34, being disposed at an angle to each other and the corrugations in alternate sheets, such as 33 and 35, or 34 and 36, being disposed in parallel, whereby a plurality of criss-crossing is formed within said contact body (Co 1 li 62-Co 2 li 1) such that the liquid escaping perforations 28 is passed through pad 32 which more evenly distributes the liquid to the channels or ducts within contact bodies 22 (Co 1 li 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Polovina and substitute Polovina’s contact body for Mironov’s core layer 4 in order to evenly distribute the fluid to the channels formed by a plurality of corrugated sheets. Since the adjacent corrugated sheets are disposed at an angle to each other, the intersecting and intercommunicating channels would be formed, thus some corrugations would define a first set of channels in parallel each other, and other corrugations would define a second set of channels in parallel each other but at the angle to the first set of channels. Then, the corrugations defining the second set of channels would correspond to the fluid ports which fluidly interconnect the first set of channels.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742